UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2492



SULTAN KHAN BLOUCH,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-586-784)


Submitted:   June 9, 2004                  Decided:   June 29, 2004


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Robert M. Burlington, Fairfax, Virginia, for Petitioner. Peter D.
Keisler, Assistant Attorney General, David V. Bernal, Assistant
Director, Andrew C. MacLachlan, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Sultan Khan Blouch, a native and citizen of Pakistan,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)   affirming,    without    opinion,     the   immigration

judge’s order denying his applications for asylum, withholding of

removal, and protection under the Convention Against Torture.

            In his petition for review, Blouch raises challenges to

the immigration judge’s determination that he failed to establish

his eligibility for asylum.        To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence    he   presented   was    so   compelling   that    no    reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                   We have

reviewed the evidence of record and conclude that Blouch fails to

show that the evidence compels a contrary result.            Accordingly, we

cannot grant the relief that he seeks.

            Additionally, we uphold the immigration judge’s denial of

Blouch’s request for withholding of removal.               The standard for

withholding of removal is more stringent than that for granting

asylum.     Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).                To

qualify for withholding of removal, an applicant must demonstrate

“a clear probability of persecution.”          INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987).        Because Blouch fails to show that he is




                                    - 2 -
eligible   for   asylum,   he   cannot    meet   the   higher   standard   for

withholding of removal.

           We also find that Blouch fails to meet the standard for

relief under the Convention Against Torture.                To obtain such

relief, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed

country of removal.” 8 C.F.R. § 1208.16(c)(2) (2003). We find that

Blouch has failed to make the requisite showing.

           Finally, to the extent that Blouch claims that the

Board’s use of the summary affirmance procedure as set forth in 8

C.F.R. § 1003.1(e)(4) (2003) violated his rights under the Due

Process Clause, we find that this claim is squarely foreclosed by

our recent decision in Blanco de Belbruno v. Ashcroft, 362 F.3d 272

(4th Cir. 2004).

           Accordingly,    we   deny     the   petition   for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                       - 3 -